DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Posz on 02/02/2021.
The application has been amended as follows: 
Amended claim 1 as follows:
A proton conductor comprising: a complex of phosphoric acid and a coordination polymer in which a metal ion and a ligand are continuously connected by a coordinate bond, wherein the phosphoric acid includes a first phosphoric acid that is coordinately bonded to the metal ion, and a second phosphoric acid that is not coordinately bonded to the metal ion.

Amended claim 7 as follows:
a first phosphoric acid that is coordinately bonded to the metal ion, and a second phosphoric acid that is not coordinately bonded to the metal ion.

Replaced entire Abstract with the following:
A proton conductor includes a complex of phosphoric acid and a coordination polymer in which a metal ion and a ligand are continuously connected by a coordinate bond. The phosphoric acid includes a first phosphoric acid that is coordinately bonded to the metal ion, and a second phosphoric acid that is not coordinately bonded to the metal ion.

Replaced page 1, lines 20-25 of specification (portion under title “SUMMARY”) with the following:
The present disclosure provides a proton conductor including a complex of phosphoric acid and a coordination polymer in which a metal ion and a ligand are continuously connected by a coordinate bond. The phosphoric acid includes a first phosphoric acid that is coordinately bonded to the metal ion, and a second phosphoric acid that is not coordinately bonded to the metal ion. The proton conductor may be used as an electrolyte membrane in a fuel cell.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Chandra et al. ("Phosphoric Acid Loaded Azo (-N=N-) Based Covalent Organic Framework for Proton Conduction") (cited in IDS) is the closest prior art.  Chandra discloses a 
Instant application discloses that a hydrogen bonding network between the phosphoric acid that is coordinately bonded to the metal ion and the phosphoric acid that is not coordinately bonded to the metal ion increases, and accordingly a proton conductivity of the proton conductor is improved (page 2, line 33 to page 3, line 5 of instant application).
However, the search did not reveal any pertinent art that discloses a proton conductor tin which the phosphoric acid includes a first phosphoric acid that is coordinately bonded to the metal ion, and a second phosphoric acid that is not coordinately bonded to the metal ion.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GOLAM MOWLA/Primary Examiner, Art Unit 1721